DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/095,359 filed 10/20/2018.
Claims 1-17 are pending in the Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “automatic power generation gear driving device” (claim 1); “control module 11” (described in paragraphs [0056]-[0059], but not shown on the Figures 8-11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1 should be noted that it is not clear which “automatic power generation gear” is recited in the claim 1, since at least Figures 2, 5 and paragraph [0025] illustrate and describe at least two  “automatic power generation gear”: 192 and 193 respectively.
With respect to claim 7 should be noted that the claim is formulated unclear on what Applicant intent to mean; wherein term “each groove” has antecedent basis issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa  (US Patent 7,102,964).
With respect to claim 1 (as best understood) Fujisawa teaches A self-powered wearable electronic device (col. 3, l.60, ll.62-63), comprising: 
a rechargeable battery  and an automatic power generation device adapted to automatically charge the rechargeable battery (wristwatch 1 comprising rechargeable battery 48, which is configured to be automatically charged by a power generation unit A comprising power generating device 40 (col. 4, ll.26-27; col. 17, ll.16-17; col. 20, ll.64-66; Fig. 1)); 
wherein the automatic power generation device comprises a swing lump, an automatic power generation gear driving device, and a micro generator (power generation unit A/automatic power generation device includes oscillating weight 45/swing lump (col. 4, ll.16-17), speed increasing gear 46/automatic power generation gear driving device (col. 4, ll.16-19), generating device 40/micro generator (col. ll.10-11; Fig. 1)); 
(generating device 40/micro generator being electromagnetic induction type is connected to the rechargeable battery 48 and includes rotor 43/permanent magnet rotor, stator 42, coil 44 (col. 12-14; Fig. 1), wherein rotor 43/permanent magnet rotor connected to speed increasing gear 46/automatic power generation gear driving device (col. 4, ll.14-15)); 
the swing lump is fixed with  an automatic power generation gear, the automatic power generation gear is meshed with the automatic power generation gear driving device, the automatic power generation gear driving device is meshed with the driving gear of the permanent magnet rotor of the micro generator (oscillating weight 45/swing lump is connected/fixed with speed increasing gear 46/automatic power generation gear driving device/automatic power generation gear, wherein automatic power generation gear is part/meshed of the speed increasing gear 46/automatic power generation gear driving device, and wherein speed increasing gear 46/automatic power generation gear driving device touches/contacts/meshed rotor 43/permanent magnet rotor (col. 4, ll.14-19; Fig. 1)).  
With respect to claim 9 Fujisawa teaches:
Claim 9: wherein the self-powered wearable electronic device further comprises a solar power generation module (col. 16, ll.55-56); the solar power generation module is adapted to obtain solar energy, convert the obtained solar energy into current, and supply the current to the rechargeable battery (col. 17, ll.15-17; col. 24, ll.17-22).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa  as applied to claim 1 above, and further in view of Bernhard (US Patent Application Publication 20160028264).
With respect to claims 2-8, 10-17 Fujisawa teaches all limitations of claim 1 from which claims depend. However Fujisawa lacks specifics regarding first automatic power generation driving gear and a second automatic power generation driving gear. Bernhard teaches:
Claim 2: wherein the automatic power generation gear driving device comprises a first automatic power generation driving gear and a second automatic power generation driving gear (paragraph [0060]); the first automatic power generation gear and the second automatic power generation gear are coaxially fixed, the automatic power generation gear is meshed with the first automatic power generation driving gear (paragraph [0058]; Figs. 9A, 9C); the second automatic power generation driving gear is meshed with the driving gear of the permanent magnet rotor of the micro generator (paragraphs [0058], [0061]; Figs. 9A-9C). 
Claim 3: wherein the self-powered wearable electronic device further comprises a manual power generation device (paragraph [0058]; Figs. 8,9A); the manual power generation device is adapted to manually charge the rechargeable battery (paragraphs [0058], [0057]; Figs. 8, 9A); the manual power generation device comprises a manual wheel and a manual power generation gear driving device (paragraphs [0058], [0060]; Figs. 8, 9A); the manual wheel is meshed with the manual power generation gear driving device, the manual power generation gear driving device is meshed with the driving gear of the permanent magnet rotor of the micro generator (paragraphs [0057], [0058], [0061]; Figs. 8, 9A, 9B). 
Claim 4: wherein the manual power generation gear driving device comprises a first manual power generation driving gear, a second manual power generation driving gear, a third manual power generation driving gear, and a fourth manual power generation driving gear (paragraphs [0057], [0058]; Figs. 8, 9A); the manual wheel is meshed with the first manual power generation driving gear, the first manual power generation driving gear and the second manual power generation driving gear are coaxially fixed, the second manual power generation driving gear is meshed with the third manual power generation driving gear, the third manual power generation driving gear and the fourth manual power generation driving gear are coaxially fixed, the fourth manual power generation driving gear is meshed with the driving gear of the permanent magnet rotor of the micro generator (paragraphs [0058], [0060], [0061]; Figs. 8, 9A).  

With respect to claims 5, 6, 10-15 Fujisawa teaches:
Claim 5: wherein the self-powered wearable electronic device further comprises a package frame; at least one side edge of the package frame is set a groove, outer edge of the manual wheel is exposed from the groove (col. 17, l.62, ll.65-67; col. 8, ll.60-62; Fig. 13).  
Claim 6: wherein the outer edge of the manual wheel is aligned with outer side of the package frame (col. 17, ll. 65-66; col. 8, ll.60-62; Fig. 13).  
Claim 10: wherein the self-powered wearable electronic device further comprises a control module and a charging protector (col. 3, l.67; col. 4, ll.1-2; col. 7, ll.6-10; Fig. 1); the control module is connected to the rechargeable battery and the charging protector, and is adapted to real-timely detect voltage of the rechargeable battery, determine whether the detected voltage is greater than or equal to a threshold voltage, if the detected voltage is greater than or equal to the threshold voltage, output a close signal to the charging protector, if the detected voltage is not greater than or equal to the threshold voltage, output an open signal to the charging protector (col. 7, ll.13-11; col. 9, ll.6-9; Figs. 1, 2); the charging protector is connected between the rechargeable battery and each of the automatic power generation device and the manual power generation device (col. 7, ll.6-9; Figs. 1, 2); the charging protector is adapted to be turned on according to the open signal output from the control module, and be turned off according to the close signal output from the control module (col. 7, ll.15-18, ll.29-30; Figs. 1, 2).  
Claim 11:  wherein the self-powered wearable electronic device further comprises a communication module (col. 5, ll.32-35; col. 24, ll.52-60; Fig. 1); the communication module is connected to the control module, and is adapted to communicate with external smart terminals (col. 5, ll.27-31; col. 6, ll.3-6; Fig. 1).  
Claim 12: wherein the self-powered wearable electronic device further comprises a display Application No.: PF-00087module (col. 6, ll.3-6; col. 18, ll.66-67); the display module is connected to the control module, and is adapted to display time information, detected physiological parameters of people, remaining power information of the rechargeable battery, and communication information between the communication module and the external smart terminals (col. 5, ll.64-66; col. 8, ll.27-37; col. 2, ll.42-43; col. 9, ll.5-9) .  
Claim 13: wherein the self-powered wearable electronic device further comprises a display main body (col. 6, ll.3-6; col. 18, ll.66-67); the rechargeable battery, the automatic power generation device and the manual power generation device of the self-powered wearable electronic device are set in the display main body, to form an integrated structure (col. 8, ll.60-67; col. 17, ll.34-39).  
Claim 14: wherein the self-powered wearable electronic device further comprises a display main body (col. 6, ll.3-6; col. 18, ll.66-67); the display main body comprises  a plurality of system modules which are spliced to form a spliced structure, each system (col. 8, ll.60-67; col. 17, ll.34-39).  
Claim 15:  wherein the manual wheel of the manual power generation device in each system module is set on non-spliced side, and exposes from the non-spliced side (col. 8, ll.60-67; col. 17, ll.34-39).  

13.	Claim 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa as applied above, in view of Bernhard (US Patent Application Publication 20160028264) and further in view of Lazaretnik (US Patent Application Publication 20050185517).
	With respect to claims 7, 8, 16, 17 Fujisawa in view of Bernhard teaches limitatyions of claims 1, 3, 5 from which claims depend, but lacks specifics regarding manual wheel exposed from the two opposite sides of the package frame, and the display main body comprising  a plurality of system modules which are spliced to form a spliced structure. However Lazaretnik teaches:
Claim 7: wherein two opposite sides of the package frame are respectively set a groove, the outer edge of the manual wheel is in each groove and exposes from the two opposite sides of the package frame (paragraph [0037]; Fig. 1a).  
Claim 8: wherein three sides of the package frame are respectively set a groove, the outer edge of the manual wheel is in each groove and exposes from the three sides of the package frame (paragraph [0038]; Fig. 1a).  
Claim 16: wherein the self-powered wearable electronic device further comprises a display main body (paragraph [0036]; Fig. 1a); the display main body comprises  a (paragraphs [0036], [0037], [0039]; Fig. 1a).  
Claim 17: wherein the self-powered wearable electronic device further comprises a display main body (paragraph [0036]; Fig. 1a); the display main body comprises a plurality of system modules which are spliced to form a spliced structure, each system module is set the rechargeable battery, the automatic power generation device and the manual power generation device, adjacent system modules are meshed together via the manual wheels (paragraphs [0036], [0037], [0039]; Fig. 1a).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lazaretnik to teach specific subject matter Fujisawa in view of Bernhard does not explicitly teach, because it provides for the world traveler, the dual time movements of the present invention allow the user to concurrently track time in two different time zones with the added benefit of diminished clutter on the dial face because only one series of hours indicia are on the dial face {paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
07/10/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851